DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendment filed on 08/11/2022 has been fully considered and made of record.
Election/Restrictions
Newly submitted claims 15-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, Claims 1-4, 6, 10-14 and 17-18 are directed to a method for manufacturing a magnetostrictive torque sensor shaft.
Group II, Claims 15-16 are directed to a method for manufacturing a magnetostrictive torque sensor shaft.
Inventions of Group I and Group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group I require a steel shot media having a Vickers hardness at least equal to 1100 and at most equal to 1300 which is not required by Group II.  In addition, the inventions of Group II require a shot media having a second Vickers hardness harder than the first Vickers hardness and the shaft portion that receives a sensor portion have suppressing generation of Fe2B which is not required by Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed disclosure has no support for the new limitation “the shot media is set to be constant during the shot peening step” as in claim 10, the limitation “a grinding step after the heat treatment step and before the shot peening step” as in claim 11, and the limitation of “a step of press-unbending the shaft member after the heat treatment step and before the shot peening step.” Although the originally filed specification (paragraph [0031]) provides support for both press-unbending and grinding steps, however, there is no disclosure as the order in which these steps are being performed on the shaft.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation of manufacturing a magnetostrictive torque sensor including a sensor portion by subjecting a shaft to heat treatment and shot peening steps on at least a position on the shaft member to which a sensor portion comprising coils for detecting a change in magnetic permeability at angles +45° and -45° is to be attached.  As such, the claim is not positively claiming that the position on the shaft that is treated with shot peening actually is attached with the sensor portion.  It is unclear if the claim is trying to include a combination of the shaft and sensor portion attached to it or just claiming the shaft which can receive the sensor portion.  Therefore, considering the broadest reasonable claim interpretation, the limitation of “wherein the sensor portion comprising coils for detecting a change in magnetic permeability at angles +45° and -45°” is considered as an intended use limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (US 5,205,145) in view of March Li (Carburizing, Thermal Processing Magazine, April 20, 2016), Rokutanda et al. (US 6,153,023) and Kawanami et al. (US 5,409,415).
As applied to claims 1, 2, 4 and 13, Ishino teaches a method for manufacturing a magnetostrictive torque sensor shaft (Ishino: Col 4, lines 38-44) mounting  a sensor portion of a magnetostrictive  torque sensor (Ishino: Col 4, lines 53-54), the method comprising: conducting heat treatment on a steel shaft material by carburizing (Ishino: Col 9, lines 46-52); and conducting shot peening on the shaft material after the heat treatment (Ishino: Col 9, lines 46-52) at least on a position where the sensor portion is to be mounted (Ishino: Col 4, lines 38-44), wherein the shot peening is conducted by firing shot with a particle size of not less than 0.6 mm (Ishino: Col 6, lines 54-60). 
Ishino further teaches, as an example, that the steel alloy SNCM 815 is used for the torque sensor shaft (Ishino: Col 6, lines 54-60). This steel alloy contains nickel, chromium, and molybdenum as primary alloying elements. Thus, Ishino teaches a steel which can be classified as chromium steel (meeting the limitation of instant claim 5).
Ishino does not explicitly teach that the heat treatment done on the steel shaft material includes quenching and tempering. 
March Li teaches carburizing is one of the most widely used case hardening treatments of steel material (page 1, 2nd full paragraph).  March Li further teaches that carburizing is generally followed by quenching and tempering. After quenching, the outer surface becomes harder via martensitic transformation due to its higher carbon content, while the core remains relatively soft and tough. Tempering is performed to increase the toughness and ductility of the quenched part. Through carburizing and quenching plus tempering the part, the results are increased surface hardness, wear resistance, fatigue, and tensile strength, as well as the desired compressive residual stress on the surface. Consequently, the part also experiences grain growth and distortion (page 1, 3rd full paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform a quenching and tempering step after carburization in the method taught by Ishino, as taught by March Li, because through carburizing and quenching plus tempering the shaft, the results are increased surface hardness, wear resistance, fatigue, and tensile strength, as well as the desired compressive residual stress on the surface of the shaft.
Ishino further teaches that the particles used in the shot peening process have a Vickers hardness of 700 (Ishino: Col 9, lines 15-17) but does not explicitly teach the shot media has a Vickers hardness of at least equal to 1100 and at most 1300 and being free of boron (as in claim 1) and that the shot media used comprises zirconia (as in claim 2).
Rokutanda et al. teach (abstract, lines 1-5) that is well-known in the art to subject a hard metal product (i.e., gear made of steel alloy, col. 1, lines 20-24; steel alloy for a metal mold, col. 2, 54-57; steel alloy for a tool, col. 2, lines 58-61) to surface to any hardening treatment such as carburizing, nitriding, and boriding (col. 2,lines 62-67) followed by shot peening by steel shot.  Rokutanda et al. teach that since the surface of the metal product has already been hardened by one of heat treatment methods then the metal product has a hard surface that approximately equals the conventional hard shot (paragraph bridging cols. 1-2, col. 2, lines 4-8).  As such, Rokutanda et al. teach that in a case wherein the hardened metal product already has a hardened outermost surface having a hardness of 800-1200 HV (Vickers hardness) then the shot peening the hardened outermost surface with shot having a Vickers hardness equal to or greater than 1000 HV to produce a twice-hardened outermost surface of said hardened metal product (col. 6, claims 1, lines 1-11, also see col. 3, lines 1-3 wherein the shot hardness is taught to be 800-1200 HV after carburizing).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the shot peening of Ishino that follows after the carburizing/quenching/tempering step using shots having a Vickers hardness of at least 1000 (meeting the claimed 1100 to 1300 Vickers hardness), as taught by Rokutanda et al., as an effective means of further improving and increasing the maximum residual compressive stress of the outermost surface of the shaft that is subjected to the maximum stress during the operation of the shaft.
Kawanami et al. teach a shot method wherein a shot media based on zirconia (which is known to have no boron) having a mean Vickers hardness of not less than 1,000 is used such that no rust is generated on the shot media even when is employed in a wet form (col. 2, lines 3-6), wherein the shot media is excellent in wear resistance, mechanical strength and hardness (col. 7, lines 29-32) and impact effect (col. 2, lines 2-11) and wherein the shot media can be applied on automobile components and engine parts such as crank shaft and cam shaft which result in prolonging the fracture limit due to fatigue, stress corrosion or intergranular corrosion of metal such as various stainless steels (paragraph bridging col. 7 and 8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a shot media made of zirconia free of boron and having the claimed hardness range in the shot peening of Ishino that follows after the carburizing/quenching/tempering step, as taught by Kawanami et al., as an effective means of further prolonging the useful life of the shot media and allow maximum flexibility of the applying it even in a wet form with no chance of generating rust.

As applied to claim 13, the combination of Ishino, March Li, Rokutanda et al. and Kawanami et al. teaches the invention cited.  Ishino further teaches wherein non-magnetic retained austenite is decreased and ferromagnetic martensite is increased on a surface of the shaft member (col. 2, lines 62-68, col. 3, lines 10-12).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (US 5,205,145) in view of March Li (Carburizing, Thermal Processing Magazine, April 20, 2016), Rokutanda et al. (US 6,153,023) and Kawanami et al. (US 5,409,415) as applied to claim 1 above, and further in view of either Arimura et al. (US 10,551,256) or Kuroda et al. (US 10,279,675).
As applied to claim 6, the combination of Ishino, March Li, Rokutanda et al. and Kawanami et al. teaches the invention cited including the step of heat treatment to impart surface hardness on the shaft member but does not explicitly teach the surface hardness after the heat treatment process comprises a Vickers hardness of not less than 650 HV.
Arimura et al. teach it is well-known to subject a magnetostrictive torque sensor shaft made of chromium molybdenum steel material to carburizing treatment to impart a hardness in the range of 40 to 65 HRC equivalent to 390 to 865 HV (overlapping the claimed range, col. 1, lines 15-18 and 28-34).
Kuroda et al. teaches a rotary shaft made of case hardened steel (i.e., SCM415 or SCM420) subjected to carburizing, quenching and tempering wherein the surface hardness is in the range of 62 to 66.5 HRC equivalent to 790 to 900 HV (overlapping the claimed range, col. 11, lines 11-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to subject the shaft of Ishino, March Li, Rokutanda et al. and Kawanami et al. to the heat treatment such that it imparts a surface hardness on the shaft having a hardness of not less than 650 HV, as taught by either Arimura et al. or Kuroda et al., as a matter of use of known technique to improve similar methods in the same way resulting in a shaft having desired hardness that would prevent large plastic deformation and thus, keep the detection accuracy in case of any excessive torque applied to the shaft (see MPEP 2143, KSR, Rationale “C”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (US 5,205,145) in view of March Li (Carburizing, Thermal Processing Magazine, April 20, 2016), Rokutanda et al. (US 6,153,023) and Kawanami et al. (US 5,409,415) as applied to claim 1 above, and further in view of Vetter (US 5,526,664).
As applied to claim 10, the combination of Ishino, March Li, Rokutanda et al. and Kawanami et al. teaches the invention cited including the step of shot peening but does not explicitly teach wherein a particle diameter of the shot media is set to be constant during the peening process.
Vetter teaches it is well-known to subject a surface (12) of a metal workpiece (14, Fig. 1) to a shot peening step wherein it is preferred that the balls have a substantially uniform (constant) diameter, size, and weight so that all of the balls in the stream (10) will have generally the same velocity upon impacting surface (12) of work piece (14) resulting in a uniform pattern imparted onto the surface (col. 2, lines 5-12, 50-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the shot media of Ishino, March Li, Rokutanda et al. and Kawanami et al. with a constant and uniform diameter, as taught by Vetter, as an effective means of imparting desired effect on the desired area of the shaft in a uniform manner.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (US 5,205,145) in view of March Li (Carburizing, Thermal Processing Magazine, April 20, 2016), Rokutanda et al. (US 6,153,023) and Kawanami et al. (US 5,409,415) as applied to claim 1 above, and further in view of Leighton (US 1,840,237).
As applied to claims 11 and 12, the combination of Ishino, March Li, Rokutanda et al. and Kawanami et al. teaches the invention cited including subjecting magnetostrictive torque sensor shaft to heat treating and shot peening but does not explicitly teach a grinding step such that the position on shaft that receives the sensor portion is even in a circumferential direction (as in claim 11) and the step of press-unbending the shaft member (as in claim 12).
Leighton teaches it is well-known in the art of shaft manufacturing to subject a bent shaft to a press-unbending step (straightening step) followed by a grinding step to a finished size.  Leighton teaches that the grinding of the shaft is even in a circumferential direction by teaching the shaft is ground accurately relative to the centerline of the shaft  (page 1, left col. , lines 1-3, lines 48-50, right col., lines 51-61, page 2, right col., lines 84-99).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of press-unbending and grinding into the method of Ishino, March Li, Rokutanda et al. and Kawanami et al., as taught by Leighton, as an effective means of straightening and finishing the shaft surface to a desired required finish surface.
As for the  order of the grinding and press-unbending steps to be after the heat treatment step and before the shot peening step, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to perform the grinding and press-unbending steps after the heat treatment step and before the shot peening step, because applicant has not disclosed that only the claimed order of steps provides any advantage, is used for a particular purpose, or solves a stated problem.  As such, it seems that one of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the order of grinding and press-unbending steps as taught by Ishino as modified by March Li, Rokutanda et al., Kawanami et al., and Leighton or the claimed order of steps because either one perform the same function of fabricating the shaft having desired size and hardness at desired locations equally well. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate claimed order of steps of press-unbending and grinding into the method of Ishino, March Li, Rokutanda et al., Kawanami et al., and Leighton,, as an effective means of allowing the shaft having desired size and hardness at desired locations.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (US 5,205,145) in view of March Li (Carburizing, Thermal Processing Magazine, April 20, 2016), Rokutanda et al. (US 6,153,023) and Kawanami et al. (US 5,409,415) as applied to claim 1 above, and further in view of Edo et al. (US 4,964,308).
As applied to claim 14, the combination of Ishino, March Li, Rokutanda et al. and Kawanami et al. teaches the invention cited including manufacturing the magnetostrictive torque sensor shaft.
The limitation of “wherein the sensor portion comprises coils for detecting a change in magnetic permeability at angles +45° and -45°” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the magnetostrictive torque sensor shaft of Ishino, March Li, Rokutanda et al. and Kawanami et al. meets all of the structural limitations, as claimed, and is capable of being attached with a sensor portion that comprises coils for detecting a change in magnetic permeability at angles +45° and -45° (col. 1, lines 16-35).
Alternatively, Edo et al teach that it is well-known in the art of manufacturing a magnetostrictive torque sensor device to include a shaft having a portion attached with a sensor portion that comprises coils (26A-B) for detecting a change in magnetic permeability at angles +45° and -45° (col. 1, lines 16-35, col. 4, lines 39-62, col. 5, lines 5-17, Figs. 1 and 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the magnetostrictive torque sensor shaft of Ishino, March Li, Rokutanda et al. and Kawanami et al. with a sensor portion that comprises coils for detecting a change in magnetic permeability at angles +45° and -45°, as taught by Edo et al., as an effective means of accurately detecting any torsional torque applied to the shaft preventing any premature failure of the shaft.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishino (US 5,205,145) in view of March Li (Carburizing, Thermal Processing Magazine, April 20, 2016), Rokutanda et al. (US 6,153,023), Kawanami et al. (US 5,409,415) and Edo et al. (US 4,964,308).
As applied to claim 17, Ishino teaches a method for manufacturing a magnetostrictive torque sensor including a sensor portion (Ishino: Col 4, lines 38-44) (Ishino: Col 4, lines 53-54), the method comprising heat treatment step of subjecting an iron-based/steel shaft material by carburizing (Ishino: Col 9, lines 46-52); and conducting shot peening on the shaft material after the heat treatment (Ishino: Col 9, lines 46-52) at least on a position where the sensor portion is to be mounted (Ishino: Col 4, lines 38-44). 
Ishino does not explicitly teach that the heat treatment done on the steel shaft material includes quenching and tempering. 
March Li teaches carburizing is one of the most widely used case hardening treatments of steel material (page 1, 2nd full paragraph).  March Li further teaches that carburizing is generally followed by quenching and tempering. After quenching, the outer surface becomes harder via martensitic transformation due to its higher carbon content, while the core remains relatively soft and tough. Tempering is performed to increase the toughness and ductility of the quenched part. Through carburizing and quenching plus tempering the part, the results are increased surface hardness, wear resistance, fatigue, and tensile strength, as well as the desired compressive residual stress on the surface. Consequently, the part also experiences grain growth and distortion (page 1, 3rd full paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform a quenching and tempering step after carburization in the method taught by Ishino, as taught by March Li, because through carburizing and quenching plus tempering the shaft, the results are increased surface hardness, wear resistance, fatigue, and tensile strength, as well as the desired compressive residual stress on the surface of the shaft.
Ishino further teaches that the particles used in the shot peening process have a Vickers hardness of 700 (Ishino: Col 9, lines 15-17) but does not explicitly teach the shot media has a Vickers hardness of at least equal to 1100 and at most 1300 and being free of boron.
Rokutanda et al. teach (abstract, lines 1-5) that is well-known in the art to subject a hard metal product (i.e., gear made of steel alloy, col. 1, lines 20-24; steel alloy for a metal mold, col. 2, 54-57; steel alloy for a tool, col. 2, lines 58-61) surface to any hardening treatment such as carburizing, nitriding, and boriding (col. 2,lines 62-67) followed by shot peening by steel shot.  Rokutanda et al. teach that since the surface of the metal product has already been hardened by one of heat treatment methods then the metal product has a hard surface that approximately equals the conventional hard shot (paragraph bridging cols. 1-2, col. 2, lines 4-8).  As such, Rokutanda et al. teach that in a case wherein the hardened metal product already has a hardened outermost surface having a hardness of 800-1200 HV (Vickers hardness) then the shot peening the hardened outermost surface with shot having a Vickers hardness equal to or greater than 1000 HV to produce a twice-hardened outermost surface of said hardened metal product (col. 6, claims 1, lines 1-11, also see col. 3, lines 1-3 wherein the shot hardness is taught to be 800-1200 HV after carburizing).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the shot peening of Ishino that follows after the carburizing/quenching/tempering step using shots having a Vickers hardness of at least 1000 (meeting the claimed 1100 to 1300 Vickers hardness), as taught by Rokutanda et al., as an effective means of further improving and increasing the maximum residual compressive stress of the outermost surface of the shaft that is subjected to the maximum stress during the operation of the shaft.
Kawanami et al. teach a shot method wherein a shot media based on zirconia (which is known to have no boron) having a mean Vickers hardness of not less than 1,000 is used such that no rust is generated on the shot media even when is employed in a wet form (col. 2, lines 3-6), wherein the shot media is excellent in wear resistance, mechanical strength and hardness (col. 7, lines 29-32) and impact effect (col. 2, lines 2-11) and wherein the shot media can be applied on automobile components and engine parts such as crank shaft and cam shaft which result in prolonging the fracture limit due to fatigue, stress corrosion or intergranular corrosion of metal such as various stainless steels (paragraph bridging col. 7 and 8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ a shot media made of zirconia free of boron and having the claimed hardness range in the shot peening of Ishino that follows after the carburizing/quenching/tempering step, as taught by Kawanami et al., as an effective means of further prolonging the useful life of the shot media and allow maximum flexibility of the applying it even in a wet form with no chance of generating rust.
The limitation of “wherein the sensor portion comprises coils for detecting a change in magnetic permeability at angles +45° and -45°” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the magnetostrictive torque sensor shaft of Ishino, March Li, Rokutanda et al. and Kawanami et al. meets all of the structural limitations, as claimed, and is capable of being attached with a sensor portion that comprises coils for detecting a change in magnetic permeability at angles +45° and -45° (col. 1, lines 16-35).
Alternatively, Edo et al. teach that it is well-known in the art of manufacturing a magnetostrictive torque sensor device to include a shaft having a portion attached with a sensor portion that comprises coils (26A-B) for detecting a change in magnetic permeability at angles +45° and -45° (col. 1, lines 16-35, col. 4, lines 39-62, col. 5, lines 5-17, Figs. 1 and 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the magnetostrictive torque sensor shaft of Ishino, March Li, Rokutanda et al. and Kawanami et al. with a sensor portion that comprises coils for detecting a change in magnetic permeability at angles +45° and -45°, as taught by Edo et al., as an effective means of accurately detecting any torsional torque applied to the shaft preventing any premature failure of the shaft.

As applied to claim 18, the combination of Ishino, March Li, Rokutanda et al., Kawanami et al. and Edo et al. teaches the invention cited.  Ishino further teaches wherein non-magnetic retained austenite is decreased and ferromagnetic martensite is increased on a surface of the shaft member (col. 2, lines 62-68, col. 3, lines 10-12).

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (US 20100300168 A1) in view of Ishino (US 5,205,145) and Miyasaka (EP0687739A1).
As applied to claims 1 and 3, Ishikura et al. teach  a method for processing a steel article (paragraphs [0001]; [0013]), the method comprising: conducting heat treatment on an iron-based article comprising SCM420H steel (Table 1) by carburizing (paragraphs [0014]; [0032]; [0044]), quenching (paragraphs [0035]; [0038]; [0045]), and tempering (paragraphs [0014]; [0038]); and conducting shot peening on the article after the heat treatment, wherein the shot peening is conducted by firing shot with a particle having diameter of 0.05 to 0.6 mm (overlapping claimed range of not less than 0.6 mm) and a Vickers hardness of 700 HV to 1380 HV (overlapping claimed range of at least equal to 1100 and at most equal to 1300) and at a pressure range of 0.3 to 0.6 MPa (overlapping claimed range of not less than 0.4 MPa and not more than 0.55 MPa, paragraph [0059]).
Ishikura does not explicitly teach that the produced article is a magnetostrictive torque sensor shaft to which a sensor portion of a magnetostrictive torque sensor is to be attached and that the steel shot is being free of boron.
Ishino teaches a method of producing torque sensor shafts (Col 1, lines 12-16), which comprises the steps of carburizing (Col 2, line 64) and shot peening (Col 2, line 62), similar to the method taught by Ishikura. Further, Ishino teaches that these processing steps, shot peening in particular, includes improvement in the process of surface magnetization and intensification of the magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity (Col 1, lines 57-68).
Miyasaka (EP0687739A1) teaches that it is well-known in the art of shot peening to have a steel shot having a material of high-speed steel beads (1.7%-C. 4.0%-Cr, 2.0%-Mo, 15%-W, 5.0%-V and 8.0%-Co) which is free of boron and having a hardness of 1,000 to 1,100 HV (first embodiment, Table 1, page 6, lines 35-39).
It would have been obvious to an ordinarily skill in the art at the time the invention was filed to incorporate the teachings of Ishino into Ishikura, and use the general method for processing an article taught by Ishikura to specifically manufacture a magnetostrictive torque sensor shaft. The processing method is well adapted for manufacture of such an article, as the step of shot peening improves surface magnetization and intensifies magnetic anisotropy of the sensor, which results in reduced hysteresis and improved sensor sensitivity.
Furthermore, it would have been obvious to an ordinarily skill in the art at the time the invention was filed to employ the high hardness steel shot of Miyasaka into method of Ishikura, as an effective means of  providing a highly hardened and tough shot structure (Miyasaka, abstract, line 10) in order to generate the higher compressive residual stress in the surface layer of the processed material (Ishikura et al. , paragraph [0001]).
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
Applicant’s amendment to claim 6 is accepted and as such, the rejection of claim 6 under lack of antecedent basis is withdrawn.  In addition, the examiner appreciates Applicant’s reminder that in the nonfinal office action mailed on 05/11/2022, the statement of rejection in paragraph 8 erroneously noted Kawanami et al. instead of Miyasaka which was correctly used in the body of the rejection.  
Applicant argues that paragraph [0043] of the originally filed specification provides inexplicit support for the limitation of “a particle diameter of the shot media is set to be constant during the shot peening step (Remarks, page 1).  The examiner respectfully disagrees with such argument.  It seems that Applicant is relying on the lack of disclosure about the change in particle diameter as if the particle diameter has to be constant which is unacceptable.  As such, this newly added limitation of claim 10 is rejected as being New Matter since there is no explicit support in the originally filed disclosure.
Regarding the rejection of claims under the art of record, Applicant mainly argues (Remarks, paragraph 2 under Argument) that primary art of Ishino does not use a constant particle diameter during shot peening step.  The examiner respectfully disagrees with such argument since this assertion is inconsequential with respect to  instant claim 1 as there is no recitation of constant particle diameter of shot media in claim 1.  
Applicant further argues that Ishino teaches reducing residual stress by sequentially reducing particle diameters of the shot media from a large diameter to a small diameter.  Kawanami uses very small diameter shot media in a wet type shot peening and employing the shot media of Kawanami for Ishino without changing the particle diameter would not give the desired effect to Ishino.  Applicant argues that one of ordinary skill in the art would not have been motivated to combine the disclosures of Kawanami and other cited art with the invention of Ishino (Remarks, pages 3-4).
The examiner respectfully disagrees with such arguments.  The examiner reliance on boron-free zirconia shot media taught by Kawanami is not only for its used in wet peening which would maximize the flexibility of use but also because of the zirconia’s excellent properties such as wear resistance, mechanical strength and hardness which would be beneficial in shot peening the shaft that has been carburized, quenched and tempered previously.  Therefore, one of ordinary skill in the art would find these excellent properties as enough motivation without the need to change the shot diameter or having to use it in a wet peening process.
Applicant further argues that Ishikura discloses that the difference between the hardness of the processed steel and the hardness of the shot material should be limited to 250HV or less (see e.g., paragraph 0030). The object of the invention disclosed by Ishikura is achieved by reducing the difference in hardness between the target and the shot media.  Therefore, one of ordinary skill in the art would not have been motivated to use the shot media with a hardness of 1100 to 1300HV as taught by Ishino or Miyasaka together with the processed steel of 750HV in the invention of Ishikura, so as to increase the difference between the processed steel and the shot material up to 350HV to 550HV.  Ishikura rather teaches away the use of the shot media disclosed by Kawanami and Miyasaka (Remarks, page 4. Column bridging pages 4-5).
The examiner respectfully disagrees with such arguments.  It is true that Ishikura explicitly discloses that the difference in hardness between the target and the shot media needs to be 250HV or less.  However, Applicant’s assertion, that Ishikura discloses that the target material has a hardness of 750HV is not entirely correct.  Ishikura repeatedly discloses (abstract, line 7, paragraphs [0018], [0022]) that the hardness of the processed steel must be 750HV or more (added emphasis).  Therefore, Ishikura has established the 750HV as only the minimum limit for the hardness of the processed material with no maximum limit established (paragraphs [0072], [0078]).  As such, Ishikura explicitly teach that minimum hardness of the processed material is 750HV and maximum difference in hardness between the processed material and the shot media is 250HV.  Therefore, one of ordinary skill in the art would readily understand that the processed material of Ishikura could have a hardness of 850HV or even 1050HV and once adding the 250HV difference in hardness then shot media of Ishikura could have a hardness of 1100 to 1300HV, as claimed.
In addition, Ishino, as a secondary art, is combined with primary Ishikura to teach that the process of Ishikura including shot peening can be used for manufacturing an article such as a magnetostrictive torque sensor shaft.  Furthermore, the secondary art of Miyasaka is relied upon to teach that such a high strength/hardness shot particle can be used in the peening process of Ishikura to generate higher residual stress on the surface of the shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/28/2022